Citation Nr: 1221663	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for calluses on the bottoms of the feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned at a Travel Board hearing at the RO in May 2012.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has calluses on the bottom of his feet that had their onset during his period of active service.


CONCLUSION OF LAW

Service connection for calluses on the bottoms of the feet is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of entitlement to service connection for calluses on the bottoms of the feet.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran contends that he has calluses on the bottoms of his feet as a result of wearing improperly fitted boots during service.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's complete service treatment records are not available.  Among the missing records are the enlistment and separation examinations.  The available service treatment records note that the Veteran suffered a gunshot wound to the left ankle/heel area in October 1981.  The bullet apparently entered below the medial malleolus and exited the medial aspect of the plantar surface of the foot.

Because the Veteran's complete service treatment records are missing, the Board must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed").  The Board notes, however, that this special duty does not require it to engage in any "burden-shifting" analysis with respect to the Veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse presumption attaches to a service connection claim against the government when a Veteran's STRs are destroyed in a fire). 

A VA examination was conducted in May 2009.  The Veteran reported that he began experiencing bilateral foot pain in 1976, two months after basic training.  He reported that he was issued boots that were two sizes too large and that this caused him to run abnormally and develop calluses on the bottoms of his feet.  He reported that he was seen often during service for foot complaints and used pummel stones and foot block to treat his calluses.  He reported worsening problems with calluses since his separation from service.  The examiner noted large, right greater than left, one to two inch bilateral calluses to the first metatarsals directly under the bilateral bunions with slight skin breakdown.  There was slight loss of instep arch support with standing, and the Achilles tendons appeared in normal alignment.  There was tenderness with palpation to the bilateral first metatarsal bunions and calluses without guarding.  The examiner noted that the Veteran's bilateral bunions, first metatarsal calluses, and pes planus were present during the military.  

The medical evidence shows that the Veteran has calluses on the bottoms of his feet that are tender to palpation.  Further, the Board finds that he is both competent to report the onset of these calluses during his period of service and their presence since that time, and that his account in this respect is credible.  The VA examiner likewise described the calluses as having been present in service.  Given these facts, and in light of the heightened duty of the Board to consider applicability of the benefit of the doubt rule, the Board finds that service connection for calluses on the bottoms of the Veteran's feet is warranted.


ORDER

Service connection for calluses on the bottoms of the feet is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


